                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                              NO. 7:19-CR-00179-D

UNITED STATES OF AMERICA

                v.

DONOVAN QUECELL MILLER

                              ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on May 21, 2020, and all other evidence of record, the Court finds that the

following property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), made

applicable to this proceeding by virtue of 28 U.S.C. § 2461(c), as a firearm and

ammunition involved or used in a knowing violation of 18 U.S.C. § 924(c)(l)(A)(i) to

wit:

            •   One .40 caliber Springfield XD pistol, with an obliterated serial number;

                and

            •   All associated magazines and ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement, and all

other evidence of record, the United States is now entitled to possession of said

personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

       It is hereby ORDERED, ADJUDGED, and DECREED:

       1.       That based upon the Memorandum of Plea Agreement as to the

defendant, and all other evidence of record, the United States is hereby authorized to

                                             1




            Case 7:19-cr-00179-D Document 43 Filed 09/17/20 Page 1 of 2
seize the above-stated personal property, and it is hereby forfeited to the United

States for disposition in accordance with the law, including destruction, as allowed

by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this

Order shall be final as to the defendant upon entry.

       2.        That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This J l day of         Jopk~b, A..      , 2020.




                                  United States District Judge




                                          2




            Case 7:19-cr-00179-D Document 43 Filed 09/17/20 Page 2 of 2
